     Case 2:19-cv-01241-KJM-KJN Document 52 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL DIAZ,                                       No. 2:19-cv-1241 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    HURLEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On March 22, 2021, plaintiff filed a motion for temporary restraining order and

19   preliminary injunction. Plaintiff states that he is an insulin-dependent diabetic who has

20   previously suffered amputations, as well as multiple medical emergencies due to low blood sugar

21   levels. Plaintiff alleges, inter alia, that Correctional Officer Sawyer took all of plaintiff’s food

22   from his cell. Plaintiff repeatedly asked Correctional Officers Sawyer and Campbell to return

23   plaintiff’s food, informing them that plaintiff could “die due to a diabetic coma,” if his food was

24   not returned. (ECF No. 51 at 2.) Despite his repeated requests, plaintiff’s food has not been

25   returned. The court requests that Supervising Deputy Attorney General Monica N. Anderson

26   respond to plaintiff’s motion within fourteen days.

27   ////

28   ////
                                                        1
     Case 2:19-cv-01241-KJM-KJN Document 52 Filed 03/23/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. Within fourteen days from the date of this order, the court requests that Supervising

 3   Deputy Attorney General Monica N. Anderson file a response to plaintiff’s motion (ECF No. 51).

 4              2. The Clerk of the Court shall serve a copy of this order and plaintiff’s motion (ECF No.

 5   51) on Supervising Deputy Attorney General Monica N. Anderson.

 6   Dated: March 23, 2021

 7

 8

 9
     /diaz1241.tro.pi.fb
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
